DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (US 2015/0295188 A1) (hereafter “Kosuge”) in view of Ragini et al. (US 2006/0228582 A1) (hereafter “Ragini”).
Regarding claims 1-4, 9, and 14-15: Kosuge discloses the compounds shown below {(paragraphs [0014]-[0017], [0038]-[0039], and [0060]: The organic light-emitting element of the disclosure of Kosuge comprises the compounds having the structure of general formula [1] of Kosuge.), (paragraph [0136]: The compounds having the structure of general formula [1] of Kosuge are exemplified by the compounds on pp. 12-27.), (p. 19, Compound Ir-311)}.

    PNG
    media_image1.png
    702
    916
    media_image1.png
    Greyscale


The compounds are useful as phosphorescent light emitting materials in organic light-emitting devices {paragraphs [0051]-[0057]}.
Kosuge does not teach that the compounds shown above comprise a silyl substituent.
Ragini teaches metal complex compounds having the structure shown below {paragraph [0016]}.

    PNG
    media_image2.png
    500
    454
    media_image2.png
    Greyscale

Where in the structurally formula above rings CY1 and CY2 can each be aromatic rings and A^B is a monoanionic bidentate ligand {paragraph [0016]}. At least one of CY1, CY2, and A^B comprises a silyl substituent {paragraph [0016]}.
The compounds of Ragini are useful as phosphorescent light-emitting dopants in the light-emitting layer of organic light-emitting devices {abstract and paragraphs [0014]-[0015] and [0057]-[0060]}.
Ragini teaches that silyl substituted cyclometalated transition metal complexes have heat stability and highly efficient blue luminescence {paragraph [0029]}. Ragini exemplifies trimethylsilyl {paragraphs [0057]-[0060]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compounds of Kosuge shown above by substituting the compounds with a trimethylsilyl group, based on the teaching of Ragini. The motivation for doing so would have been to provide a metal complex having heat stability and efficient luminescence, as taught by Ragini.
Furthermore, it would have been obvious to have placed the substituent at one of the positions the correspond to the instant R1 to R8 or R20. The selection of one of the positions the correspond to the instant R1 to R8 or R20 would have been a choice from a finite number of identified, predictable solutions—the possible places where the substituent could be placed—with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 5: Kosuge as modified by Ragini teaches all of the features with respect to claim 1, as outlined above. 
Kosuge as modified by Ragini does not specify that the trimethylsilyl substituent is substituted at one of the instant R1 to R8. However, there are a limited number of positions at which the trimethylsilyl substituent can be substituted.
It would have been obvious to have placed the substituent at one of the positions the correspond to the instant R1 to R8. The selection of one of the positions the correspond to the instant R1 to R8 would have been a choice from a finite number of identified, predictable solutions—the possible places where the substituent could be placed—with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 6: Kosuge as modified by Ragini teaches all of the features with respect to claim 1, as outlined above. 
Kosuge as modified by Ragini does not specify that the trimethylsilyl substituent is substituted at one of the instant R3 or R5. However, there are a limited number of positions at which the trimethylsilyl substituent can be substituted.
It would have been obvious to have placed the substituent at one of the positions the correspond to the instant R3 or R5. The selection of one of the positions the correspond to the instant R3 or R5 would have been a choice from a finite number of identified, predictable solutions—the possible places where the substituent could be placed—with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claim(s) 1-5, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (US 2015/0295188 A1) (hereafter “Kosuge”) in view of Ragini et al. (US 2006/0228582 A1) (hereafter “Ragini”).
Regarding claims 1-4, 9-10, and 14: Kosuge discloses an organic light-emitting device comprising a first electrode, a second electrode, and an organic layer disposed between the first electrode and the second electrode {paragraphs [0222]-[0226] and Tables 3 and 4: Example 11}.
The organic layer comprises an emission layer which comprises the compound shown below {(paragraph [0224] and Tables 3 and 4: Example 11), (paragraphs [0014]-[0017], [0038]-[0039], and [0060]: The organic light-emitting element of the disclosure of Kosuge comprises the compounds having the structure of general formula [1] of Kosuge.), (paragraph [0136]: The compounds having the structure of general formula [1] of Kosuge are exemplified by the compounds on pp. 12-27.), (p. 20, Compound Ir-318)}.

    PNG
    media_image3.png
    684
    802
    media_image3.png
    Greyscale

The light emitting layer additionally comprises a host material, and the compound shown above is used as a guest material {(paragraph [0224] and Tables 3 and 4: Example 11), (paragraphs [0051]-[0057]: The compounds having the structure of general formula [1] are useful as guest materials that are light emitting materials.)}.
The organic layer further comprises a hole transport region comprising a hole transport layer and an electron blocking layer {paragraph [0224] and Tables 3 and 4: Example 11}.
The organic layer further comprises an electron transport region comprising a hole blocking layer and an electron transport layer {paragraph [0224] and Tables 3 and 4: Example 11}.
Kosuge does not teach that the iridium complex compound shown above comprises a silyl substituent.
Ragini teaches metal complex compounds having the structure shown below {paragraph [0016]}.

    PNG
    media_image2.png
    500
    454
    media_image2.png
    Greyscale

Where in the structurally formula above rings CY1 and CY2 can each be aromatic rings and A^B is a monoanionic bidentate ligand {paragraph [0016]}. At least one of CY1, CY2, and A^B comprises a silyl substituent {paragraph [0016]}.
The compounds of Ragini are useful as phosphorescent light-emitting dopants in the light-emitting layer of organic light-emitting devices {abstract and paragraphs [0014]-[0015] and [0057]-[0060]}.
Ragini teaches that silyl substituted cyclometalated transition metal complexes have heat stability and highly efficient blue luminescence {paragraph [0029]}. Ragini exemplifies trimethylsilyl {paragraphs [0057]-[0060]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compounds of Kosuge shown above by substituting the compounds with a trimethylsilyl group, based on the teaching of Ragini. The motivation for doing so would have been to provide a metal complex having heat stability and efficient luminescence, as taught by Ragini.
Furthermore, it would have been obvious to have placed the substituent at one of the positions the correspond to the instant R1 to R8 or R20. The selection of one of the positions the correspond to the instant R1 to R8 or R20 would have been a choice from a finite number of identified, predictable solutions—the possible places where the substituent could be placed—with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 5: Kosuge as modified by Ragini teaches all of the features with respect to claim 1, as outlined above. 
Kosuge as modified by Ragini does not specify that the trimethylsilyl substituent is substituted at one of the instant R1 to R8. However, there are a limited number of positions at which the trimethylsilyl substituent can be substituted.
It would have been obvious to have placed the substituent at one of the positions the correspond to the instant R1 to R8. The selection of one of the positions the correspond to the instant R1 to R8 would have been a choice from a finite number of identified, predictable solutions—the possible places where the substituent could be placed—with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (US 2015/0295188 A1) (hereafter “Kosuge”) in view of Ragini et al. (US 2006/0228582 A1) (hereafter “Ragini”) as applied to claim 1 above, and further in view of Xia ‘916 (US 2010/0270916 A1) (hereafter “Xia ‘916”).
Regarding claim 8: Kosuge in view of Ragini teaches all of the features with respect to claim 1, as outlined above.
Kosuge in view of Ragini does not teach that the alkyl group substituents are deuterated.
Xia ‘916 teaches iridium complexes comprising deuterated alkyl groups {paragraphs [0068]-[0069]; The compounds of the invention have the structure of Formula I, and the compounds having the structure of Formula I preferably have at least one substituent comprising CD3, CD2, or CD.}. 
Xia ‘916 sought to provide iridium complex compounds with improved efficiency and long lifetime by including deuterated alkyl substituents {p. 7, paragraph [0063]}. C-D bonds are stronger than C-H bonds, and due to the kinetic isotope effect, the rates of reactions involving C-D bonds is slower than the rates of reactions involving C-H bonds, improving compound stability {p. 7, paragraph [0063]}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified Kosuge’s compound shown above, by fully deuterating all of the alkyl group substituents of the compound, based on the teachings of Xia ‘916. The motivation for doing so would have been to provide iridium complex compounds with improved efficiency and long lifetime, as taught by Xia ‘916.

Claim(s) 1-6, 9, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (US 2015/0295188 A1) (hereafter “Kosuge”) in view of Ragini et al. (US 2006/0228582 A1) (hereafter “Ragini”).
Regarding claims 1-4, 9, 14, and 17-19: Kosuge discloses an organic light-emitting device comprising a first electrode, a second electrode, and an organic layer disposed between the first electrode and the second electrode {paragraphs [0222]-[0226] and Tables 3 and 4: Example 1}.
The organic layer comprises an emission layer which comprises the compound shown below {(paragraph [0224] and Table 3), (paragraphs [0014]-[0017], [0038]-[0039], and [0060]: The organic light-emitting element of the disclosure of Kosuge comprises the compounds having the structure of general formula [1] of Kosuge.), (paragraph [0136]: The compounds having the structure of general formula [1] of Kosuge are exemplified by the compounds on pp. 12-27.), (p. 15, Compound Ir-205)}.

    PNG
    media_image4.png
    625
    650
    media_image4.png
    Greyscale

The light emitting layer additionally comprises a host material, and the compound shown above is used as a guest material {(paragraph [0224] and Table 3), (paragraphs [0051]-[0057]: The compounds having the structure of general formula [1] are useful as guest materials that are light emitting materials.)}.
The organic layer further comprises a hole transport region comprising a hole transport layer and an electron blocking layer {paragraph [0224] and Table 3}.
The organic layer further comprises an electron transport region comprising a hole blocking layer and an electron transport layer {paragraph [0224] and Table 3}.
Kosuge does not teach that the iridium complex compound shown above comprises a silyl substituent.
Ragini teaches metal complex compounds having the structure shown below {paragraph [0016]}.

    PNG
    media_image2.png
    500
    454
    media_image2.png
    Greyscale

Where in the structurally formula above rings CY1 and CY2 can each be aromatic rings and A^B is a monoanionic bidentate ligand {paragraph [0016]}. At least one of CY1, CY2, and A^B comprises a silyl substituent {paragraph [0016]}.
The compounds of Ragini are useful as phosphorescent light-emitting dopants in the light-emitting layer of organic light-emitting devices {abstract and paragraphs [0014]-[0015] and [0057]-[0060]}.
Ragini teaches that silyl substituted cyclometalated transition metal complexes have heat stability and highly efficient blue luminescence {paragraph [0029]}. Ragini exemplifies trimethylsilyl {paragraphs [0057]-[0060]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compounds of Kosuge shown above by substituting the compounds with a trimethylsilyl group, based on the teaching of Ragini. The motivation for doing so would have been to provide a metal complex having heat stability and efficient luminescence, as taught by Ragini.
Furthermore, it would have been obvious to have placed the substituent at one of the positions the correspond to the instant R1 to R8 or R20. The selection of one of the positions the correspond to the instant R1 to R8 or R20 would have been a choice from a finite number of identified, predictable solutions—the possible places where the substituent could be placed—with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 5: Kosuge as modified by Ragini teaches all of the features with respect to claim 1, as outlined above. 
Kosuge as modified by Ragini does not specify that the trimethylsilyl substituent is substituted at one of the instant R1 to R8. However, there are a limited number of positions at which the trimethylsilyl substituent can be substituted.
It would have been obvious to have placed the substituent at one of the positions the correspond to the instant R1 to R8. The selection of one of the positions the correspond to the instant R1 to R8 would have been a choice from a finite number of identified, predictable solutions—the possible places where the substituent could be placed—with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claims 6 and 12: Kosuge as modified by Ragini teaches all of the features with respect to claim 1, as outlined above. 
Kosuge as modified by Ragini does not specify that the trimethylsilyl substituent is substituted at one of the instant R3 or R5. However, there are a limited number of positions at which the trimethylsilyl substituent can be substituted.
It would have been obvious to have placed the substituent at one of the positions the correspond to the instant R3 or R5. The selection of one of the positions the correspond to the instant R3 or R5 would have been a choice from a finite number of identified, predictable solutions—the possible places where the substituent could be placed—with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
The resultant structure would comprise the instant structural formula CY9 or CY41.

Regarding claim 13: Kosuge as modified by Ragini teaches all of the features with respect to claim 12, as outlined above. 
Kosuge as modified by Ragini does not specify that the trimethylsilyl substituent is substituted at one of the instant R5. However, there are a limited number of positions at which the trimethylsilyl substituent can be substituted.
It would have been obvious to have placed the substituent at the position corresponding to the instant R5. The selection of one of the position corresponding to the instant R5 would have been a choice from a finite number of identified, predictable solutions—the possible places where the substituent could be placed—with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
The resultant structure would comprise the instant structural formula CY9.

Regarding claim 15: Kosuge as modified by Ragini teaches all of the features with respect to claim 14, as outlined above. 
Kosuge as modified by Ragini does not exemplify a compound similar to Kosuge’s Compound Ir-205 shown above where the positions corresponding to the instant R9 and R11 are each methyl.
As outlined above, the Compound of Kosuge shown above has the structure of Kosuge’s general formula [1] {(paragraphs [0014]-[0017], [0038]-[0039], and [0060]: The organic light-emitting element of the disclosure of Kosuge comprises the compounds having the structure of general formula [1] of Kosuge.), (paragraph [0136]: The compounds having the structure of general formula [1] of Kosuge are exemplified by the compounds on pp. 12-27.), (p. 15, Compound Ir-205)}. 

    PNG
    media_image5.png
    396
    494
    media_image5.png
    Greyscale

Where the ring A can be benzene can be substituted with methyl groups {paragraphs [0069]-[0070]}.
Kosuge further teaches that Kosuge’s general formula [1] can have the structure of general formula [20], shown below {paragraph [0084]}.

    PNG
    media_image6.png
    487
    667
    media_image6.png
    Greyscale

Where Q5 and Q6 can be alkyl {paragraph [0085]}.
As exemplified by Kosuge’s Compound Ir-205 shown above, Q5 can be methyl.
Therefore, for the reasons described above, methyl was a known alternative to hydrogen at the position corresponding to the instant R9.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Kosuge shown above by substituting a methyl group in place of the hydrogen at the position corresponding to the instant R9, based on the teaching of Kosuge. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a methyl group at the position corresponding to the instant R9 would have been a choice from a finite number of identified, predictable solutions (the exemplified substituent groups and substituent positions of the compounds of Kosuge), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 20: Kosuge as modified by Ragini teaches all of the features with respect to claim 14, as outlined above.
An organic light-emitting device is an electronic apparatus.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (US 2015/0295188 A1) (hereafter “Kosuge”) in view of Ragini et al. (US 2006/0228582 A1) (hereafter “Ragini”) as applied to claim 1 above, and further in view of Kamatani et al. (US 2010/0219407 A1) (hereafter “Kamatani”).
Regarding claim 7: Kosuge in view of Ragini teaches all of the features with respect to claim 1, as outlined above.
Kosuge in view of Ragini does not teach that the alkyl group substituents are deuterated.
Kamatani teaches iridium complexes for use as light emitting materials in organic light emitting devices {paragraphs [0007]-[0011], [0019]-[0024], and [0122]-[0132].}. 
Kamatani teaches that halogen substituents induce repulsions between molecules, allowing for higher doping concentrations without reducing light emitting efficiency {paragraph [0106]}. Kamatani exemplifies fluorine as a halogen substituent {paragraphs [0026] and [0039]}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified Kosuge’s compound shown above, by introducing a fluorine substituent at one of the positions corresponding to the instant R1 to R8, based on the teachings of Kamatani. The motivation for doing so would have been to provide iridium complex compounds with increased intermolecular repulsions, allowing for higher doping concentrations without reducing light emitting efficiency, as taught by Kamatani.
Furthermore, it would have been obvious to have placed the substituent at one of the positions the correspond to the instant R1 to R8. The selection of one of the positions the correspond to the instant R1 to R8 would have been a choice from a finite number of identified, predictable solutions—the possible places where the substituent could be placed—with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claims 10 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (US 2015/0295188 A1) (hereafter “Kosuge”) in view of Ragini et al. (US 2006/0228582 A1) (hereafter “Ragini”) as applied to claim 1 above, and further in view of Zhang et al. (US 2020/0099000 A1) (hereafter “Zhang”).
Regarding claims 10 and 11: Kosuge in view of Ragini teaches all of the features with respect to claim 1, as outlined above.
Kosuge in view of Ragini does not teach that the acetylacetonate ligand comprises cycloalkyl groups at the instant A1 to A3 and A4 to A6.
Zhang teaches iridium complexes for use as light emitting materials in organic light emitting devices {abstract and paragraphs [0010]-[0011], [0059]-[0060], and [0093].}. 
Zhang teaches that the iridium complexes of the disclosure of Zhang comprise acetylacetonate ligands (La of Zhang) having the structure of Formula 1, shown below {paragraphs [0011], [0017], and [0059]}.

    PNG
    media_image7.png
    480
    342
    media_image7.png
    Greyscale

Where among the two groups R1 to R3 and R4 to R6, at least one group comprises three substituents comprising at least one carbon atom, and additionally, at least one substituent of this group is a substituent comprising at least two carbon atoms {paragraphs [0014]-[0016], [0020]-[0022], and [0062]-[0065]}.
Zhang teaches that such a ligand provides a metal complex with altered sublimation properties and improved quantum efficiency and can be used to produce organic light emitting devices with improved performance {abstract; paragraphs [0010], [0024], and [0146]}. 
Kamatani exemplifies multiple ligands, including La7, La8, La13, La14, La22, La23, La28, La29, La37, La38, La42, La43, La52,La53, La58, La59, La62, La63, La64, La65, La66, La67, La68, La69, La70, and La71 among the exemplified ligands La1 to La280 in which alkyl groups corresponding to the instant A1 to A3 and A4 to A6 are fused together to formed a ring that is a C5 to C30 carbocyclic group {paragraph [0083]: The ligands La are exemplified by ligands La1 to La280 on pp. 7-37.}. The ligand shown below is representative {p. 14, La71}.

    PNG
    media_image8.png
    510
    628
    media_image8.png
    Greyscale

At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified Kosuge’s compound shown above, by replacing the acetylacetonate ligand with one of the acetylacetonate ligands of Zhang described above, based on the teachings of Zhang. The motivation for doing so would have been to provide a metal complex with altered sublimation properties and improved quantum efficiency that can be used to produce organic light emitting devices with improved performance, as taught by Zhang.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. (US 2015/0295188 A1) (hereafter “Kosuge”) in view of Ragini et al. (US 2006/0228582 A1) (hereafter “Ragini”) as applied to claim 1 above, and further in view of Boudreault et al. (US 2015/0001472 A1) (hereafter “Boudreault”).
Regarding claim 10: Kosuge in view of Ragini teaches all of the features with respect to claim 1, as outlined above.
Kosuge in view of Ragini does not teach that at least one of A1 to A6 are an alkyl group having 2-60 carbon atoms.
Boudreault teaches iridium complexes for use as light emitting materials in organic light emitting devices {abstract and paragraphs [0015]-[0017], [0035]-[0039], and [0048].}. 
Boudreault teaches that the iridium complexes of the disclosure of Boudreault comprise acetylacetonate ligands (L1 of Boudreault) having the structure of Formula I, shown below {paragraphs [0015] and [0036]}.

    PNG
    media_image9.png
    480
    317
    media_image9.png
    Greyscale

Where at least one of R1, R2, R3, and R4 is a substituent comprising at least two carbon atoms {paragraphs [0015] and [0036]}.
Boudreault teaches that such a ligand provides a metal complex with a narrowed emission spectrum and decreased evaporation temperature that when used in an organic light emitting device provides a device with improved efficiency {abstract; paragraphs [0017] and [0035]}. 
Boudreault exemplifies the ligand shown below {(paragraph [0041]: The Ligands L1 are exemplified by the ligands LA1 to LA13.), (p. 6, the ligand LA1)}.

    PNG
    media_image10.png
    629
    777
    media_image10.png
    Greyscale

At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified Kosuge’s compound shown above, by replacing the acetylacetonate ligand with the acetylacetonate ligand of Boudreault described above, based on the teachings of Boudreault. The motivation for doing so would have been to provide a metal complex with a narrowed emission spectrum and decreased evaporation temperature that can be used to produce organic light emitting devices with improved efficiency, as taught by Boudreault.

Regarding claim 16: Kosuge as modified by Ragini and Boudreault teaches all of the features with respect to claim 10, as outlined above.
Kosuge as modified by Ragini and Boudreault does not exemplify a compound similar to Kosuge’s Compound Ir-205 shown above where the positions corresponding to the instant R9 and R11 are each methyl.
As outlined above, the Compound of Kosuge shown above has the structure of Kosuge’s general formula [1] {(paragraphs [0014]-[0017], [0038]-[0039], and [0060]: The organic light-emitting element of the disclosure of Kosuge comprises the compounds having the structure of general formula [1] of Kosuge.), (paragraph [0136]: The compounds having the structure of general formula [1] of Kosuge are exemplified by the compounds on pp. 12-27.), (p. 15, Compound Ir-205)}. 

    PNG
    media_image5.png
    396
    494
    media_image5.png
    Greyscale

Where the ring A can be benzene can be substituted with methyl groups {paragraphs [0069]-[0070]}.
Kosuge further teaches that Kosuge’s general formula [1] can have the structure of general formula [20], shown below {paragraph [0084]}.

    PNG
    media_image6.png
    487
    667
    media_image6.png
    Greyscale

Where Q5 and Q6 can be alkyl {paragraph [0085]}.
As exemplified by Kosuge’s Compound Ir-205 shown above, Q5 can be methyl.
Therefore, for the reasons described above, methyl was a known alternative to hydrogen at the position corresponding to the instant R9.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Kosuge shown above by substituting a methyl group in place of the hydrogen at the position corresponding to the instant R9, based on the teaching of Kosuge. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a methyl group at the position corresponding to the instant R9 would have been a choice from a finite number of identified, predictable solutions (the exemplified substituent groups and substituent positions of the compounds of Kosuge), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Kosuge as modified by Ragini and Boudreault does not specify that the trimethylsilyl substituent is substituted at the instant R5. However, there are a limited number of positions at which the trimethylsilyl substituent can be substituted.
It would have been obvious to have placed the substituent at the position corresponding to the instant R5. The selection of one of the position corresponding to the instant R5 would have been a choice from a finite number of identified, predictable solutions—the possible places where the substituent could be placed—with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
The resultant structure would comprise the instant Compound 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7, 9-10, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/319,489 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-4, 7, 9-10, and 14: Claim 15 of copending Application No. 17/319,489 discloses the compounds shown below, among others, but the compounds shown below is representative.

    PNG
    media_image11.png
    318
    419
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    330
    497
    media_image12.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9-10, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/669,760 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-7, 9-10, and 14-15: Claim 16 of copending Application No. 16/669,760 discloses the compound shown below, among others.

    PNG
    media_image13.png
    373
    524
    media_image13.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9-10, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/669,765 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-7, 9-10, and 14-15: Claim 9 of copending Application No. 16/669,765 discloses the compound shown below, among others.

    PNG
    media_image14.png
    303
    425
    media_image14.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 9-10, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/669,770 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-7, 9-10, and 14-15: Claim 9 of copending Application No. 16/669,770 discloses the compound shown below, among others.

    PNG
    media_image14.png
    303
    425
    media_image14.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786